Finley, J.
(concurring in the result) — Several erudite law review articles demonstrate — I think quite clearly 'and convincingly — that each of the many principles or maxims of statutory interpretation and statements paraphrasing these maxims has an opposite and countervailing principle or statement. See Llewellyn, Remarks on Theory of Appellate Decision, 3 Vand. L. Rev. 395, 401-406 (1950). In the majority opinion several sweeping generalizations are made regarding the interpretation of statutes (by this court). These generalities, at least in part, are attributed — out of context — to the decision in Martin v. Department of Social Security, 12 Wn.2d 329, 121 P.2d 394 (1942), and are used in support of the majority’s disposition of this appeal.
I am reluctant to cite cases and to quote chapter and verse indicating principles, canons, or maxims of statutory interpretation contrary and countervailing as to those broadly stated by the majority. Although it seems obvious that such cases and quotes could easily be supplied, no purpose would be served by doing so. In any event, for the reasons stated I cannot accept or agree with some of the general statements made without qualification in the majority opinion. Except for this, and because the result is a commonsensical one, in my judgment, considering the facts and circumstances of this case, I do agree with the majority’s affirmance of the trial court and have signed the majority opinion on this basis.